 In the Matter of TIDE WATER ASSOCIATED OIL COMPANYandEMPLOYEES' ASSOCIATION, INC.Case No. 2-R-5428.-Decided March 7, 1946Messrs. C. A. McLainandMatthew F. McCue,of New York City,for the Company.Messrs. John F. X. LandriganandNeal Walsh,of Bayonne, N. J.,for the Union.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Employees' Association, Inc., hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Tide WaterAssociated Oil Company, Bayonne, New Jersey, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before John J. Cuneo, TrialExaminer.The hearing was held at Jersey City, New Jersey, onAugust 23, and October 19, 1945.The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Company moved todismiss the petition on certain grounds discussed in Section III,infra.The motion is hereby denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANYTideWater Associated Oil Company is a Delaware corporationengagedin the manufacturing, refining, distribution,and sale of66 N. L.R. B., No. 50.380 TIDE WATER ASSOCIATED OIL COMPANY381refined products of crude petroleum.The Company operates a re-finery at Bayonne, New Jersey, which is the only operation involvedin the present proceeding.During the past year, the Companypurchased raw materials consisting of crude petroleum, valued atapproximately $7,000,000, all of which were delivered to the Bayonneplant from points outside the State of New Jersey.During thesame period, the Company manufactured products at its Bayonnerefinery consisting of gasoline, kerosene, heating oils, fuel oils, andlubricating oils valued in excess of $7,000,000, of which approximatelytwo-thirds was shipped to points outside the State.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDEmployees' Association, Inc., is an unaffiliated labor organization,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its employees.During the hearing on August 23, 1945, counsel for the Companyand the Union stipulated that a particular bargaining unit wasappropriate and agreed that the question concerning representationshould be resolved by the procedure of a consent cross-check' to beconducted by the Regional Director.The Trial Examiner thenadjourned the hearing subject to being reconvened if the agreementwere not carried out.On August 27, 1945, the parties executed across-check agreement embodying the terms of the stipulation whichwas approved by the Regional Director for the Second Region onAugust 28.The agreement provided, among other things :Upon the completion of the cross-check, if it appears that theUnion has not been designated by a majority of the employeesin the Unit, the Regional Director will forthwith issue a Reporton Cross-Check. If it appears that the Union has been desig-nated by a majority of the employees in the Unit, copies ofthisAgreement and of the attached notice will be posted bythe Employer for a period of five (5) consecutive days at usualand conspicuous posting places easily accessible to employeesin the Unit.At the conclusion of the 5-day posting period, ifthe Regional Director is of the opinion that no valid cause tothe contrary has been shown, he will issue a Cross-Check finding1 See Ninth Annual Report, p. 7. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDand determining that the Union has been designated and selectedas the exclusive bargaining representative of all employees inthe unit.The cross-check was made on or about August 28 and the RegionalDirector issued his preliminary notice indicating that the Union hadbeen designated by a majority of the employees in the unit.OnAugust 29, the Union, by telegram, informed the Regional Officethat it was withdrawing from the cross-check and had notified theCompany.The Union predicated its withdrawal on the contentionthat three "shift supervisors' 12 had erroneously been excluded fromthe bargaining unit used in connection with the cross-check, assertingthat its representative at the hearing held on August 23 had beenmisinformed as to material facts bearing on the status of thoseemployees, and that the mistake had just been discovered. Thereafter,the Regional Director did not issue his final report on the cross-check, and the hearing was resumed on October 19, 1945.The Company contends that the Board should dismiss the petitionand require the Regional Director to issue a final report on the cross-check, treating the stipulation made on August 23 and the cross-check thereafter conducted as dispositive of the issues in the case.It argues that the Union's stipulation as to the appropriate unitshould be deemed "binding" in the absence of clear proof that theUnion was induced to enter into the stipulation by fraud or mistake.We have denied the motion to dismiss the petition.As the Companyitself apparently realizes, the Board is not "bound" by the parties'stipulation as to the appropriate unit and the issue is one of adminis-trative policy.We are satisfied that the Union's representative inagreeing to exclude shift supervisors from the unit, labored undera mistake of fact, although we agree that no fraud has been estab-lished.The Regional Director, by withholding his final report onthe results of the cross-check, in effect ruled that the Union shouldbe relieved of its mistake and that the question concerning repre-sentation which has arisen should be resolved by a Board decisionand election.We perceive no necessity in the interest of orderlyand effective administration of the Act, for reversing our RegionalDirector's discretionary action.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.-3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 See SectionIV,infra.3 The Field Examinerreportedthat the Union submitted1,102 cards.There areapproximately1,220 employeesin the appropriate unit. TIDE WATER ASSOCIATED OIL COMPANY383IV. THE APPROPRIATE UNITThe Union and the Company are in agreement that the appro-priate unit should consist of all operating, mechanical, package andshipping and service employees of the Company at its Bayonnerefinery, excluding the superintendent, assistant superintendent,assistant to the superintendent, unit and shop foremen, assistantforemen, shift foremen, administrative employees, professional andtechnical employees, confidential employees, and all other supervisoryemployees having authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action.They are in disagreement with respect tothe categories discussed below.Shift Supervisors:The Company employs four shift supervisors,three of whom are classified as such, whereas the one spends half ofhis time as a shift supervisor and the remainder as a pusher. TheUnion and the Company are agreed that the last-mentioned employeesshould be included in the unit.The Union would include the otherthree shift supervisors in the bargaining unit, whereas the Companywould exclude them.The three shift supervisors in question spendapproximately 80 percent of their time performing manual laborconsisting of making various tests and assisting the engineer inchanging pumps and maintaining fresh water pressure in differentsections of the refinery by making necessary adjustments.Theyalso assist the turbo-switchboard operator when needed.Theirremaining time is spent in observing dials and gauges in the powerplant.They report to the plant superintendent or his assistant,rotate on three shifts and work the same hours and under the sameworking conditions generally as do the operating and mechanicalemployees.While on occasions they may direct the work of otheremployees or order a boiler shut down, it is clear from the recordthat they do not possess the indicia of supervisory authority withinour customary definition.The parties have agreed to include shiftengineers and shift working foremen.The similarity of duties andworking conditions of shift engineers, shift working foremen, andshift supervisors is sufficient to warrant the inclusion of shift super-visors.Accordingly, we shall include them.Chauffeur:The Union would include this employee in the bar-gaining unit, whereas the Company would exclude him on the groundsthat he is a confidential employee.His duties consist of driving acar for the general superintendent and other executives of the Com-pany; occasionally he delivers special messages or performs errandsof a similar nature.He is assigned to the general superintendentand reports directly to him.The Company asserts that the chauffeuris a confidential employee because he may overhear discussion by 384DECISIONS OF' NATIONAL LABOR RELATIONS BOARDthe executives concerning labor relations and personnel policies.Therecord does not support the contention that the chauffeur is a con-fidential employee.However, since the functions of the chauffeurare not integrated with those of the employees in the unit foundbelow to be appropriate and the parties are in controversy, we shallexclude him .4We find that all operating, mechanical, package and shipping andservice employees of the Company at its Bayonne refinery, includingshift engineers, shift working foremen and shift supervisors, butexcluding the chauffeur to the general superintendent, the superin-tendent, assistant superintendent, assistant to the superintendent, unitand shop foremen, assistant foremen, shift foremen, administrativeemployees, confidential employees, executives, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among em-'ployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itisherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Tide WaterAssociatedOil Company,Bayonne, New Jersey, an election bysecret ballot shall be conducted as ' early as possible,but not laterthanthirty (30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the'SecondRegion,acting inthismatter as agent for the National Labor Re-lations Board,and subject to Article III, Sections 10 and 11, of( SeeMatter of Sam Boorstein&Harry Boorstean,trading as Blue RrobbonLaundry,64 N. L.R. B. 645;MatterofWilson & Co., Inc.,5$ N. L. R. B. 666, TIDE WATER ASSOCIATEDOII. COMPANY385saidRules and Regulations among employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Employees'Association, Inc., for the purposes of collective bargaining.686572-46-26